Title: From George Washington to William Heath, 18 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor 18th Feby 1781.
                        
                        I have recd your favor of yesterday. As the detachment, now in formation, may be absent five or six Weeks
                            (which I mention in confidence) the security of West point will become our principal object, and you will, for that
                            purpose, as soon as the detachment marches, order the remaining troops on the East side into the Garrison, and such part
                            of Hazens Regt as is not absolutely necessary to guard the Stores and prisoners at Fishkill. You will lessen the
                            detachment upon the lines, and call in every small guard and party that you possibly can. In short, every thing must give
                            way to the security of West point, during the absence of the large detachment.
                        As Capt. Welles is the Officer who properly commands Webbs light Company, you will order him to join the
                            light Corps with such Men as belong to the Regt and you will be pleased to releive him with an officer well acquainted
                            with Boat serivce, as, after the River is clear of Ice, vigilance on the Water will be more than ever necessary. I am Dear
                            Sir Your most obt Servt
                        
                            Go: Washington
                        
                    P. S. You will leave very small Guards of the most indifferent men at the Hutts on the East side to prevent their being injured. 